DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 6, 7, and 11, filed August 17, 2022, with respect to the 35 U.S.C. 112(f) interpretations, the 35 U.S.C. 101 rejection, and Claims 16-17 have been fully considered and are persuasive.  The 35 U.S.C. 112(f) interpretations of Claims 8 and 10 and the 35 U.S.C. 101 rejection of Claim 15 have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1, 3-8, and 10-15 have been considered but are moot because new grounds of rejection are made in view of Lee (US 20160156913A1).
Applicant argues that Wang 1 (US010499069B2) fails to suggest selectively applying a fixed up-scaling filter, which has fixed filter coefficient values, and a convolution filter (p. 9).
In reply, the Examiner points out that Wang 1 describes “sub-pixel convolution layer that is capable of upscaling low resolution feature maps into high resolution output…allowing for a plurality of more complex upscaling filters” (col. 25, lines 51-56).  Thus, Wang 1 does teach a convolution filter.  New grounds of rejection are made in view of Lee to teach fixed filter coefficient values.  “Fixed filter coefficient values” is a new limitation that was not previously claimed, and thus, this action is made final.
Claim Objections
5.	Claim 17 is objected to because of the following informalities:  Claim 17 recites “The apparatus of claim 1…”  However, Claim 1 is directed to a method, not to an apparatus.  Thus, Claim 17 should be amended to instead recite “The apparatus of claim 8…”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang 1 (US010499069B2), Lee (US 20160156913A1), and Sychev (US 20160014411A1).
10.	As per Claim 1, Wang 1 teaches a method of performing scalable video decoding (received video data 1410 is provided into a decoder system and is a lower-resolution video encoded in a standard video format, col. 3, lines 64-67; estimate a high resolution image given a low resolution image that is downsampled from a corresponding high resolution image, the down sampling operation to produce low resolution image from the high resolution image, the high resolution image can be convolved using a filter, then downsampled by a upscaling ratio, col. 47, lines 32-42), the method comprising:  generating base layer video by down-sampling input video (col. 47, lines 32-42; instead of using a deconvolution layer to recover resolution from max-pooling and other image down-sampling layers, upscaling of a low-resolution image is performed by convolution, col. 48, lines 30-33); generating prediction video for enhancement layer video by selectively applying a fixed up-scaling filter and a convolution filter of a deep neural network to the base layer video (by using the last step of the hierarchical algorithm to perform enhancement from the lower-quality domain, the final layer can perform more complex upscaling, col. 25, lines 43-56; enhancement to predict a possible future section, col. 27, lines 46-54; sub-pixel convolution layer that is capable of upscaling low resolution feature maps into high resolution output, thus allowing for a plurality of more complex upscaling filters for each feature map, col. 25, lines 51-56; deep belief network, col. 68, lines 62-67); and coding the base layer video (low-resolution video frames can be re-encoded, col. 43, lines 40-44).
	However, Wang 1 does not teach the fixed up-scaling filter has fixed filter coefficient values.  However, Lee teaches selectively applying a fixed up-scaling filter, which has fixed filter coefficient values (fixed upsampling filter may have pre-determined filter coefficients, [0155]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang 1 so that the fixed up-scaling filter has fixed filter coefficient values as suggested by Lee.  It is well-known in the art to use fixed filter coefficient values.  Applicant’s Admitted Prior Art describes that it is known in the art to use fixed filter coefficient values (existing scalable high efficiency video coding standard uses an up-scaling filter, with fixed filter size and coefficient values, in Description of Related Art section of Applicant’s disclosure on p. 1, [0002]).
	However, Wang 1 and Lee do not expressly teach coding the prediction video.  However, Sychev teaches generating prediction video for enhancement layer video by applying an up-scaling to the base layer video; and coding the prediction video (scalable video codec standard specifies inter-layer motion prediction mode where the motion parameters of the higher resolution layer are predicted using the up-scaled motion parameters of the lower resolution layer, [0010], scalable video codec, wherein a resolution of the first resolution layer image is higher than a resolution of the second resolution layer image, up-scaling each block of the second resolution layer image to a corresponding block of an up-scaled second resolution layer image, and filtering each block of the up-scaled second resolution layer image by a sharpening filter to obtain a predictor block of the first resolution layer image, [0035], sharpening filter for the encoding of the image, [0046]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang 1 and Lee to include coding the prediction video because Sychev suggests coding is needed in order to transcode between the different resolution blocks [0002], and coding the prediction video allows for sharpening enhancement of up-sampled lower resolution layer image without changing any of the encoder architecture [0035-0036].
11.	As per Claim 8, Claim 8 is similar in scope to Claim 1, and therefore is rejected under the same rationale.
12.	As per Claim 15, Wang 1 teaches a non-transitory computer-readable recording medium recording thereon a program for executing the method in a computer (computer program product comprising software code to effect the method and/or apparatus of other embodiments herein described, col. 36, lines 35-38).
13.	Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang 1 (US010499069B2), Lee (US 20160156913A1), and Sychev (US 20160014411A1) in view of Choi (US 20120038828A1) and Thiagarajan (US 20150304686A1).
14.	As per Claim 3, Wang 1, Lee, and Sychev are relied upon for the teachings as discussed above relative to Claim 1.  Wang 1 teaches a convolution filter (sub-pixel convolution layer that is capable of upscaling low resolution feature maps into high resolution output, thus allowing for a plurality of more complex upscaling filters for each feature map, col. 25, lines 51-56) of a deep neural network (deep belief network, col. 68, lines 62-67).
	However, Wang 1, Lee, and Sychev do not teach wherein the generating of the prediction video comprises generating the prediction video for the enhancement layer video by applying a bi-cubic interpolation to a chrominance component of the base layer video.  However, Choi teaches wherein the generating of the prediction video comprises generating the prediction video for the enhancement layer video by applying a bi-cubic interpolation to a chrominance component of the base layer video (up-sampling unit may restore the chrominance signal using bicubic interpolation, the bicubic interpolation is a method of restoring a chrominance signal of a block to be restored, suing chrominance signals of 8 neighboring pixel blocks, [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang 1, Lee, and Sychev so that the generating of the prediction video comprises generating the prediction video for the enhancement layer video by applying a bi-cubic interpolation to a chrominance component of the base layer video as suggested by Choi.  It is well-known in the art that applying bi-cubic interpolation produces images that are smoother and have fewer interpolation artifacts.
However, Wang 1, Lee, Sychev, and Choi do not teach applying the convolution filter of the deep neural network to a luminance component of the base layer video.  However, Thiagarajan teaches applying the convolution filter to a luminance component of the base layer video (each of the luminance/chrominance portions is sent through convolution filters, this portion of the video enhancement is called pre-processing, [0005]).  Since Wang 1 teaches a convolution filter (col. 25, lines 51-56) of a deep neural network (col. 68, lines 62-67), this teaching from Thiagarajan can be implemented into the convolution filter of Wang 1 so that it applies the convolution filter of the deep neural network to a luminance component of the base layer video.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang 1, Lee, Sychev, and Choi to include applying the convolution filter of the deep neural network to a luminance component of the base layer video because Thiagarajan suggests that this is useful for creating a visually lossless quality which allows for the same video quality at lower bit rates [0005].
15.	As per Claim 10, Claim 10 is similar in scope to Claim 3, and therefore is rejected under the same rationale.
16.	Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang 1 (US010499069B2), Lee (US 20160156913A1), and Sychev (US 20160014411A1) in view of Lin (US 20040184657A1) and Uezono (US 20050069195A1).
17.	As per Claim 4, Wang 1, Lee, and Sychev are relied on for teachings as discussed relative to Claim 1.  Wang 1 teaches the deep neural network (deep belief network, col. 68, lines 62-67).
	However, Wang 1, Lee, and Sychev do not teach wherein the deep neural network is a deep neural network trained on the basis of a difference between video scaled up from low-resolution input video and high-resolution original video.  However, Lin teaches a neural network trained on the basis of a difference between video scaled up from low-resolution input video and high-resolution original video (after the low-resolution original image 10 enters into the neural network 40, the obtained output will be compared with the content of high-resolution digital image 18, the difference between the two will be a basis for correcting the weighted value of the neural network 40, [0054]).  Since Wang 1 teaches the deep neural network (col. 68, lines 62-67), this teaching from Lin can be implemented into the deep neural network of Wang 1 so that the deep neural network is a deep neural network trained on the basis of a difference between video scaled up from low-resolution input video and high-resolution original video.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang 1, Lee, and Sychev so that the deep neural network is a deep neural network trained on the basis of a difference between video scaled up from low-resolution input video and high-resolution original video because Lin suggests that this trains the neural network to generate more accurate high-resolution video [0054].
However, Wang 1, Lee, Sychev, and Lin do not teach that the low-resolution input video is a low-resolution luminance input video.  However, Uezono teaches a difference between video scaled up from low-resolution luminance input video and high-resolution original video (the composite luminance of the high-resolution extracted image is compared to the luminance of the low-resolution extracted image and the result is introduced to the merit function, [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang 1, Lee, Sychev, and Lin so that the low-resolution input video is a low-resolution luminance input video because Uezono suggest that this is needed to generate video data with more accurate brightness [0115].
18.	As per Claim 11, Claim 11 is similar in scope to Claim 4, and therefore is rejected under the same rationale.
19.	Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang 1 (US010499069B2), Lee (US 20160156913A1), and Sychev (US 20160014411A1) in view of Huang (US010991076B2).
20.	As per Claim 5, Wang 1, Lee, and Sychev are relied on for teachings discussed for Claim 1.
	However, Wang 1, Lee, and Sychev do not teach wherein the deep neural network comprises a plurality of residual blocks in which two convolution layers and two activation functions are alternately connected.  However, Huang teaches wherein the deep neural network comprises a plurality of residual blocks in which two convolution layers and two activation functions are alternately connected (residual network is a convolution neural network, the residual network includes several residual units and convolution layers, each residual unit includes three convolution layers and two activation function layers, and one activation function layer is located between two adjacent convolution layers, deep network, col. 7, lines 35-42, 64-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang 1, Lee, and Sychev so that the deep neural network comprises a plurality of residual blocks in which two convolution layers and two activation functions are alternately connected as suggested by Huang.  It is well-known in the art to use residual blocks in order to train very deep networks.
21.	As per Claim 12, Claim 12 is similar in scope to Claim 5, and therefore is rejected under the same rationale.
22.	Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang 1 (US010499069B2), Lee (US 20160156913A1), and Sychev (US 20160014411A1) in view of Wang 2 (US 20210166350A1).
23.	As per Claim 6, Wang 1, Lee, and Sychev are relied upon for the teachings as discussed above relative to Claim 1.
	However, Wang 1, Lee, and Sychev do not teach wherein the deep neural network comprises a pixel shuffle layer.  However, Wang 2 teaches wherein the deep neural network [0037] comprises a pixel shuffle layer [0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang 1, Lee, and Sychev so that the deep neural network comprises a pixel shuffle layer as suggested by Wang 2.  It is well-known in the art that this reorganizes the low-resolution image channels to obtain a bigger image with few channels.
24.	As per Claim 13, Claim 13 is similar in scope to Claim 6, and therefore is rejected under the same rationale.
25.	Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang 1 (US010499069B2), Lee (US 20160156913A1), Sychev (US 20160014411A1), and Huang (US010991076B2) in view of Schwartz (US 20200234402A1).
26.	As per Claim 7, Wang 1, Lee, Sychev, and Huang are relied upon for the teachings as discussed above relative to Claim 5.
	However, Wang 1, Lee, Sychev, and Huang do not teach wherein the activation functions comprise leaky rectified linear units (LReLUs).  However, Schwartz teaches wherein the activation functions comprise leaky rectified linear units (LReLUs) (activation functions including leaky rectified linear unit, [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang 1, Lee, Sychev, and Huang so that the activation functions comprise leaky rectified linear units (LReLUs) as suggested by Schwartz.  It is well-known in the art that it fixes the “dying ReLU” problem, as it doesn’t have zero-slope parts, and it speeds up training.
27.	As per Claim 14, Claim 14 is similar in scope to Claim 7, and therefore is rejected under the same rationale.
Allowable Subject Matter
28.	Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and Claim 17 is rewritten to overcome the objection discussed above.
29.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 16 and base Claim 1, and in particular, do not teach generating the prediction video for the enhancement layer video by applying one convolution filter corresponding to a compression and distortion degree of the generated base layer video to the base layer video among a plurality of convolution filters of a plurality of deep neural networks which are pre-trained according to a plurality of compression and distortion degrees.  Claim 17 is similar in scope to Claim 16, and therefore also contains allowable subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611